DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
A restriction requirement between product and process claims has not been made at this time because the method claims do not include any substantive method steps distinguishing them from the product claims.  If substantive method limitations are added at a later date, restriction by original presentation may become necessary.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 18, 25-29, and 30-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torgersen et al. (US 2011/0114365) in view of Kakizaki et al. (JP 57-158906).
Regarding claims 15, 18, 31-34, 36-37, and 39, Torgersen discloses a semi-conductive polymer composition consisting of an EMA copolymer of 65 wt.% or less of the total polymer composition ([0044-0045], [0047]), polypropylene of 3 wt.% or more ([0031], [0034], and [0038]), carbon black present in an amount of 20-45 wt.% [0054].
Torgersen and the claims differ in that Torgersen does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the timed of the claimed invention would have considered the invention to have been obvious because the compositional proportions taught by Torgersen overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

	Further, Torgersen fails to explicitly disclose that the type of polypropylene is an atactic and the MW as presently claimed.
Kakizaki discloses a semiconductive polymer comprising 1-40 wt.% of an amorphous aPP, with an example of 10 wt%, of the total polymer composition (Abstract), wherein the MW of the aPP overlaps the claimed range.  Given that Kakizaki explicitly disclose that the aPP is amorphous, Kakizaki discloses having little to no crystallinity.  
The art of Torgersen and Kakizaki are analogous and both pertain to semiconductor compositions for cable.  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Torgersen’s polypropylene to be an atactic with no crystallinity and with the MW as claimed, since Kakizaki discloses that it is typical semiconductive composition material well known in the art and to obtain benefits disclosed by Kakizaki (Abstract: able to firmly bond to the cable).


Regarding claim 25, Torgersen satisfy the relationship as claimed satisfy the relationship as claimed (Table 1, 2, and 5).
Regarding claim 26, Torgersen discloses MFR as claimed (Table 1, 2, and 5).
	Regarding claim 27, Torgersen discloses a cable having a coating comprising the claimed composition [0081].

	Regarding claim 28, Torgersen discloses the process as claimed ([0075], [0077], [0099], and [0107]).
Regarding claims 29 and 40-42, Kakizaki discloses an atactic polypropylene to be of homopolymer. With regards to the amount of atactic component, given that Kakizaki discloses amorphous aPP, Torgersen in view of Kakizaki would overlap the atactic component as claimed (100% amorphous).  
Regarding claim 30, Torgersen discloses that the polypropylene is a copolymer [0018].
	Regarding claim 35, Torgersen discloses a semiconductive composition comprising furnace carbon black as a conductive filler with the properties as claimed [0059].
Regarding claim 38, Torgersen discloses that the conductive filler is majority located in the EMA, with the amount as claimed as set forth above, by disclosing that all materials are mixed together [0106].  Because Torgersen discloses the exact compounding and mixing apparatus disclosed in the instant specification [0109], such as Buss mixer (PGPUB: [0069]), this mixing, blending, and compounding will lead to the carbon black being majority located in the ethylene copolymer.  This is especially evident because the purpose of Torgersen’s carbon black is to achieve a desired conductivity [0053], which are similar to applicant’s properties of a conductive carbon black filler.





Claims 15, 18, and 25-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torgersen et al. (US 2011/0114365) in view of Sultan et. Al (US 2010/0300727) and as evidenced by (Penn State (Chemistry 112- Supplementary Reading: Polymers) or Craft et al. (US 3,770,531)).
Regarding claims 15, 18, 31-34, 36-37, and 39, Torgersen discloses a semi-conductive polymer composition consisting of an EMA copolymer of 65 wt.% or less of the total polymer composition ([0044-0045], [0047]), polypropylene of 3 wt.% or more ([0031], [0034], and [0038]), carbon black present in an amount of 20-45 wt.% [0054].
Torgersen and the claims differ in that Torgersen does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the timed of the claimed invention would have considered the invention to have been obvious because the compositional proportions taught by Torgersen overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

	Further, Torgersen fails to explicitly disclose that the type of polypropylene is an atactic as presently claimed and its MW.
Sultan discloses a cable composition, which is analogous art to that of Torgersen, comprising a polymer comprising 5-60 wt.% of aPP of the total composition [0036], with an example of 8 wt.% (Tables 1-2), and having a MW of 10,000 g/mol [0011].  Further, it is inherently clear that atactic polypropylene is amorphous, thereby having little to no crystallinity, as evidenced by Penn State and Craft (col. 3, lines 43-60).
The art of Torgersen and Sultan are analogous and both pertain to cable composition.  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Torgersen’s polypropylene to be atactic with no crystallinity and the MW as claimed, since Sultan discloses that it is typical cable composition material well known in the art and in order to improve crack resistance [0138].


Regarding claim 25, Torgersen satisfy the relationship as claimed satisfy the relationship as claimed (Table 1, 2, and 5).
Regarding claim 26, Torgersen discloses MFR as claimed (Table 1, 2, and 5).
	Regarding claim 27, Torgersen discloses a cable having a coating comprising the claimed composition [0081].
	Regarding claim 28, Torgersen discloses the process as claimed ([0075], [0077], [0099], and [0107]).
Regarding claims 29 and 40-42, Torgersen discloses polypropylene, however, fails to explicitly disclose that it is homopolymer.  
Sultan discloses a cable composition comprising of a polymer resin, specifically aPP, that is homo and/or copolymer (Abstract, [0026-0028], and Tables 1-2).  
It would have been obvious to one ordinary skill in the art to modify Torgersen’s polypropylene to be of homopolymer, since Sultan discloses that it is known in the cable art composition that aPP can be either homo and/or copolymer and further in order to improve crack resistance [0138].
With regards to the amount of atactic component, given that Penn State or Craft discloses that atactic refers as being amorphous or little to no crystallinity, Torgersen in view of Sultan would overlap the atactic component as claimed (100% amorphous).  
	Regarding claim 30, Torgersen discloses that the polypropylene is a copolymer [0018].
	Regarding claim 35, Torgersen discloses a semiconductive composition comprising furnace carbon black as a conductive filler with the properties as claimed [0059].
Regarding claim 38, Torgersen discloses that the conductive filler is majority located in the EMA, with the amount as claimed as set forth above, by disclosing that all materials are mixed together [0106].  Because Torgersen discloses the exact compounding and mixing apparatus disclosed in the instant specification [0109], such as Buss mixer (PGPUB: [0069]), this mixing, blending, and compounding will lead to the carbon black being majority located in the ethylene copolymer.  This is especially evident because the purpose of Torgersen’s carbon black is to achieve a desired conductivity [0053], which are similar to applicant’s properties of a conductive carbon black filler.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785   

/Holly Rickman/Primary Examiner, Art Unit 1785